Citation Nr: 1731911	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-21 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1978 to May 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in New York, New York.  

In December 2014, this claim was remanded by the Board for further development.  

In February 2017, the Board issued a decision denying service connection for a bilateral knee and leg disability; a rating in excess of 20 percent for a lumbar spine disability before January 3, 2012; a rating in excess of 40 percent for a lumbar spine disability from January 3. 2012; and ratings in excess of 20 percent for radiculopathy of the right and left lower extremities.  These decision remain final.  However, in that decision, the Board also remanded the issues of entitlement to an effective date earlier than December 10, 2009, for the award of service connection for an acquired psychiatric disorder; entitlement to an effective date earlier than December 10, 2009, for the award of a TDIU; entitlement to an effective date of December 30, 2002, for a 40 percent rating for a lumbar spine disability; and entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder.  These issues are still undergoing development at the Agency of Original Jurisdiction (AOJ) and will not be addressed herein.  

Finally, in the February 2017 decision, the Board stayed adjudication of the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected pseudofolliculitis barbae noting that the claim was potentially affected by the resolution of VA's appeal to the United States Court of Appeals for the Federal Circuit (Federal Circuit) of the United States Court of Appeals for Veterans Claims decision in Johnson v. McDonald, 27 Vet. App. 497 (2016).  Since then, in July 2017, the Federal Circuit issued a decision reversing the Veterans Court's holding in Johnson.  See Johnson v. Shulkin, No. 16-2144 (Fed. Cir. July 14, 2017).  Thus, the stay on affected appeals has been lifted, and the Board may proceed herein.

FINDING OF FACT

The Veteran's pseudofolliculitis barbae is manifested by dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained, to the extent available.  The Veteran has also been afforded VA examinations in conjunction with his claim.

Neither the Veteran nor his attorney has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  Therefore, the Board will address the merits of the claim.  

II.  Legal Criteria, Factual Background, and Analysis

The Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

As an initial matter, the Board notes that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. §§ 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  In this case, the Veteran's request for an increased rating for his pseudofolliculitis barbae was received on or around September 2008.  A review of the Veteran's medical records for the year preceding that date do not show that, at any point within that one year period, it was objectively shown or factually ascertainable that an increase in pseudofolliculitis barbae occurred.  Therefore, the focus of this decision will be on the body of evidence added to the record subsequent to the Veteran's September 2008 claim for increase.

Here, the Veteran is currently rated at 10 percent for the service-connected pseudofolliculitis barbae, under Diagnostic Codes 7813-7806.  38 C.F.R. § 4.118 (2016).  Under Diagnostic Code 7813, dermatophytosis of the beard area is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  Id. 

While acknowledging the criteria pertaining to Diagnostic Codes 7800-7805, the Board notes that the Veteran's service-connected pseudofolliculitis barbae has not been manifested by any scarring or disfigurement; rather, the Veteran's skin disability more closely approximates the ratings under the diagnostic code for dermatitis or eczema.  Thus, Diagnostic Codes 7800, 7801, 7802, 7803, 7804 and 7805 are not applicable as to this issue.

Diagnostic Code 7806 provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a noncompensable evaluation is warranted.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  The U.S. Court of Appeals for Veterans Claims held that topical use of corticosteroids constituted systemic therapy under this diagnostic code.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  The Federal Circuit, however, reversed the decision by the U.S. Court of Appeals for Veterans Claims.  Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. 2017).  In reversing, the Federal Circuit agreed with the Secretary that the U.S. Court of Appeals for Veterans Claims erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  Id.  The Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  Id.  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied.'"  Id.; see also Dorland's Illustrated Medical Dictionary 1865 (32d ed. 2012).  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

After reviewing the evidence of record, the Board finds that a rating in excess of 10 percent for pseudofolliculitis barbae is not warranted.  In particular, the Veteran was afforded a VA examination in October 2008.  He reported that his pseudofolliculitis barbae was constant in nature.  He said he used shaving cream every day and that itching was a symptom.  The Veteran had marks on his face.  Upon physical examination, the VA examiner noted that the Veteran had a hyperpigmented rash on his chin and neck area comprising less than 10 percent total body area and about 10 percent exposed area.  There was no scarring alopecia, alopecia areata, acne, or chloracne.  

On December 2011 VA examination, it was noted that the Veteran's pseudofolliculitis barbae did not cause scarring or disfigurement of the face, head, or neck.  The Veteran had been treated by topical medication, hypercortisone cream, in the past 12 months for his skin condition, but he used it for less than 6 weeks in the past 12 months.  The Veteran had not been treated by systemic corticosteroids or other immunosuppressive medications.  Upon physical examination, the Veteran's infection of the skin covered less than 5 percent of his total body area and at least 5 percent but less than 20 percent of his exposed area.  

On May 2016 VA examination, pseudofolliculitis barbae was diagnosed.  The Veteran continued to shave about 5 times per week.  He had multiple small bumps under his chin and reported that he was not using any medication for his condition.  He had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran had not been treated with any oral or topical medications in the past 12 months for his skin condition.  The Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  Upon physical examination, the Veteran's skin condition covered less than 5 percent of his total body area and less than 5 percent of his exposed body area.  

The Veteran's VA treatment records throughout the appeal period also reflect treatment for a skin condition, with findings consistent with those shown on his VA examinations.  For example, in February 2016, during a VA outpatient consultation, the Veteran was noted to have hyperpigmentation of the forehead and temples.  He did not have any other skin or systemic complaints.  

Based on the foregoing, the Board finds that the Veteran's skin disability has remained generally consistent in its severity throughout the entire period of appeal.  The Veteran's pseudofolliculitis barbae has been constant in nature.  The Veteran had a rash on his chin and neck area.  The Veteran's symptom was itching.  He did not have any scarring on his face, chest, or neck.  Furthermore, the Veteran did not require the use of intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs.  On December 2011 VA skin examination, it was noted that the Veteran used topical medication for less than 6 weeks in the past 12 months.  It was not noted that the Veteran used medication at any other time.  On the October 2008 VA examination, the VA examiner concluded that the Veteran's pseudofolliculitis barbae covered less than 10 percent total body area and about 10 percent exposed area.  The December 2011 VA examiner concluded that the Veteran's infection of the skin covered less than 5 percent of his total body area and at least 5 percent but less than 20 percent of his exposed area.  The May 2016 VA examiner concluded that the Veteran's skin condition covered less than 5 percent of his total body area and less than 5 percent of his exposed body area.  However, there is no evidence showing that this decrease during the May 2016 VA examination was permanent.  

In order for the Veteran to be rated at the next higher, 30 percent, rating for his disability, he would have had to have dermatitis or eczema of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  It is clear that the Veteran's disability does not warrant a 30 percent evaluation or any higher evaluation.  The Veteran's disability more closely approximates the 10 percent rating.  Thus, the Board finds a rating in excess of 10 percent is not warranted for the Veteran's pseudofolliculitis barbae.  

A 60 percent rating is the maximum rating allowable under Diagnostic Code 7806.  No higher or alternative rating under a different diagnostic code can be applied.  The only applicable diagnostic codes for disabilities of the skin that would provide a potentially higher rating, Diagnostic Codes 7800 and 7817, are inapplicable here, as the Veteran does not have visible or palpable tissue loss to the head, face, or neck, or systemic manifestations (such as fever, weight loss, and hypoproteinemia) necessary to obtain a higher rating under those diagnostic codes.  The Veteran does not otherwise have diagnoses or symptoms that more closely approximate those necessary for a separate rating under 38 C.F.R. § 4.118, Diagnostic Codes 7807 to 7833.

Also, the Board has considered whether staged ratings are appropriate.  Due to the fact that the level of severity of the Veteran's disability has as a whole remained constant, the Board does not find the need to assign a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 10 percent for pseudofolliculitis barbae is denied.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


